452 S.W.2d 210 (1970)
STATE of Missouri, Respondent,
v.
John Edward ROWDEN, Appellant.
No. 53997.
Supreme Court of Missouri, Division No. 2.
April 13, 1970.
John C. Danforth, Atty. Gen., Thomas L. Patten, Asst. Atty. Gen., Jefferson City, for respondent.
The Legal Aid and Defender Society of Greater Kansas City for appellant; Paul T. Miller, Executive Director, Willard B. Bunch, Chief Defender, Kansas City, of counsel.
DONNELLY, Presiding Judge.
Appellant, John Edward Rowden, was convicted of manslaughter under §§ 559.070 and 556.170, RSMo 1959, V.A.M.S., by the Circuit Court of Jackson County, Missouri, and his punishment was assessed at imprisonment in the custody of the State Department of Corrections for a term of ten years. Section 559.140, RSMo 1959, V.A.M.S. Following rendition of judgment and imposition of sentence an appeal was perfected to this Court.
According to the evidence adduced by the State, on the evening of November 15, 1967, Winford Ray Durant inflicted a mortal wound upon Primitivo Garcia with a gun handed to him by appellant. Appellant alleges on appeal that: (1) "The Court erred in giving Instruction No. 4, which failed to submit whether by words, gestures or acts, as defined in Instruction No. 2, appellant aided or abetted, assisted or encouraged Winford Ray Durant in inflicting a mortal wound upon Primitivo Garcia"; and (2) "The Court erred in giving Instruction No. 5. It assumed that appellant gave Durant the gun."
These points were not assigned as error in the motion for new trial. They are not preserved for appellate review. Supreme Court Rule 27.20(a), V.A.M.R.; State v. Nolan, Mo.Sup., 423 S.W.2d 815.
The judgment is affirmed.
All of the Judges concur.